Per Curiam.

The direction of the judge was right. The daughter not being virtuous is no reason why her father, unless he connived at, and knew of her criminal intercourse, should not recover for the injury done to him, by the loss of her service and the expenses of her confinement. These are the grounds of this action.(a) On the other point, which is made, that the verdict is against evidence, we can form no opinion. The case is so drawn as not to disclose either the number, character, „or particular testimony of the witnesses.
The jury, therefore, for aught we can know, were right in disbelieving the witnesses examined by the defendant, as to the daughter’s character. If so, the damages are not too high. Let nothing be taken by the motion.
New trial refused.

 See Seagar v. Sligerland, ante, 220, n.(a.)